 


109 HR 1217 IH: Latin America Military Training Review Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1217 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. McGovern (for himself, Mr. Nussle, Mr. Olver, Mr. LaHood, Mr. Serrano, Mr. Petri, Mr. Payne, Mr. Boehlert, Mrs. Lowey, Mr. Paul, Mr. Lantos, Ms. Baldwin, Mr. Frank of Massachusetts, Ms. Woolsey, Mr. Kind, Mr. Grijalva, Ms. Schakowsky, Mr. Sanders, Mr. Delahunt, Mr. Lynch, Mr. Udall of New Mexico, Mrs. Maloney, Mr. Rush, Ms. Lee, Mr. Oberstar, Mr. McDermott, Mr. Holt, Mr. Moore of Kansas, Ms. Watson, Mr. Davis of Illinois, Mr. Conyers, Mr. DeFazio, Mr. Hinchey, Mr. Dicks, Mr. Hinojosa, Mr. Engel, Mr. Abercrombie, Mr. Markey, Mr. Larson of Connecticut, Mr. Wynn, Mr. Pallone, Mr. Gutierrez, Mr. Lewis of Georgia, Mr. Meehan, Mr. Rothman, Mr. Evans, Mrs. McCarthy, Mr. Allen, Ms. Waters, Ms. McKinney, Mr. Blumenauer, Mr. Farr, Mr. McNulty, Mr. Cummings, Mrs. Capps, Ms. Moore of Wisconsin, Mr. Sabo, Ms. Zoe Lofgren of California, Mr. Price of North Carolina, Mr. Kucinich, Ms. Slaughter, Mr. Clay, Mr. Van Hollen, Mr. Doggett, Ms. McCollum of Minnesota, Mrs. Jones of Ohio, Mr. Jackson of Illinois, Mr. Weiner, Mr. Israel, Mr. Gene Green of Texas, Mr. Neal of Massachusetts, Mr. Jefferson, Mr. Costello, Mr. Kildee, Mr. Emanuel, Mrs. Biggert, Mr. George Miller of California, Mr. Udall of Colorado, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To suspend the authority for the Western Hemisphere Institute for Security Cooperation (the successor institution to the United States Army School of the Americas) in the Department of Defense, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Latin America Military Training Review Act of 2005. 
2.Suspension of authority for Western Hemisphere Institute for Security Cooperation 
(a)Suspension of instituteThe Secretary of the Army shall suspend the operation of the Western Hemisphere Institute for Security Cooperation until the submission of the report under section 4(e) of this Act. 
(b)Suspension of authorityThe authority of the Secretary of Defense to operate an education and training facility under section 2166 of title 10, United States Code, is suspended until the submission of the report under section 4(e) of this Act.   
(c)Limitation on establishment of new education and training facilityNo training or education facility may be established in the Department of Defense for Latin American military personnel (as a successor to the United States Army School of the Americas, the Western Hemisphere Institute for Security Cooperation, or otherwise) until the submission of the report under section 4(e) of this Act. 
3.Joint congressional task force 
(a)EstablishmentThere is established a joint congressional task force to conduct an assessment of the kind of education and training that is appropriate for the Department of Defense to provide to military personnel of Latin American nations. 
(b)CompositionThe task force shall be composed of eight Members of Congress, of whom two each shall be designated by the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate. 
(c)ReportNot later than six months after the date of the enactment of this Act, the task force shall submit to Congress a report on its assessment under subsection (a). The report shall include— 
(1)a critical assessment of courses, curriculum, and procedures appropriate for such education and training; and 
(2)an evaluation of the effect of such education and training on the performance of Latin American military personnel in the areas of human rights and adherence to democratic principles and the rule of law. 
(d)DefinitionIn this section, the term Member includes a Delegate to, or Resident Commissioner, in the Congress. 
4.Commission to investigate human rights abuses at the United States Army School of the Americas 
(a)EstablishmentThere is established a commission to investigate the activities of the United States Army School of the Americas and its successor institution, the Western Hemisphere Institute for Security Cooperation. 
(b)Membership 
(1)AppointmentThe commission shall be composed of eight members, of whom two each shall be appointed by the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate.  
(2)QualificationsMembers of the commission shall be selected from among individuals noted for their knowledge and experience in foreign military training and international human rights who are not officers or employees of the Federal Government. 
(3)Deadline for appointmentThe members of the commission shall be appointed not later than 60 days after the date of the enactment of this Act. 
(4)VacanciesAny vacancy of the commission shall not affect its powers and shall be filled in the manner in which the original appointment was made. 
(5)Chairperson; vice chairpersonThe Chairperson and Vice Chairperson of the commission shall be elected by the members.  
(6)CompensationMembers of the commission shall serve without pay. 
(7)Travel expensesEach member of the commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(c)Powers 
(1)Hearings and sessionsThe commission may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the commission considers appropriate. 
(2)Information from federal agenciesThe commission may secure directly from any Federal department or agency such information as the commission considers necessary to carry out the provisions of this section. Upon request of the Chairperson of the commission, the head of such department or agency shall furnish such information to the commission. 
(d)InvestigationNot later than two years after the date on which all members of the commission have been appointed, the commission shall complete an investigation into the activities of the United States Army School of the Americas and its successor institution, the Western Hemisphere Institute for Security Cooperation. The investigation shall— 
(1)identify those individuals responsible for drafting or approving manuals for use at either such institution advocating tactics that violate international law or the laws of the United States;  
(2)determine how such manuals were used in training conducted by either such institution; 
(3)determine the effect of such training; and 
(4)identify those individuals responsible for teaching such tactics. 
(e)ReportNot later than 30 days after the completion of the investigation under subsection (d), the commission shall submit to Congress and the Secretary of Defense a report containing the results of the investigation and recommendations for actions in response to any violations of human rights to which training at the United States Army School of the Americas or its successor institution, the Western Hemisphere Institute for Security Cooperation, contributed. 
(f)TerminationThe commission shall terminate 30 days after the date of the submission of the report under subsection (e). 
 
